DETAILED ACTION
This action is in response to the amendment filed 03/14/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Subsequent to an interview with applicant’s representative, authorization for this examiner’s amendment was given by applicant’s representative, Attorney for Applicant, Lance G. Wimmer, Registration Number 71156, on 05/17/2022. See also attached Interview Summary.
The application has been amended as follows: 
In the claims:
	Please amend the claims as in the attached “Examiner's Amendment - Claims Listing” claims listing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, among other things, wherein the first portion of the adder circuitry comprises: a first adder configured to: determine a first sum of three bits of the pentomino; and generate a first carry-out value; and a second adder configured to: receive the first carry-out value; determine a second sum of two bits of the pentomino and the first carry-out value; and generate a second carry-out value. 
The combination of Langhammer, Baeckler and Parandeh-Afshar are the closest prior art found. Langhammer, Baeckler and Parandeh-Afshar are directed to implementing adder circuitry on integrated circuits such as field programmable gate arrays (FPGAs). Langhammer discloses an adder circuitry comprising lookup table (LUTs), adders, and multiplexers as shown in Figs. 1-3. Furthermore, Langhammer discloses several generalized parallel counter (GPC) implementation to function as adder circuitry/compressor. On the other hand, Baeckler discloses an adder circuitry/compressor comprising of LUTs, adders, and multiplexers for adding three binary numbers. Further, Baeckler discloses cascading the adder circuitry as shown in Fig. 2A. Parandeh-Afshar discloses an adder circuitry using generalized parallel counters (GPCs) wherein one of the counters comprises a pentomino as shown in Fig. 6 labeled as 3. However, Langhammer, Baeckler and Parandeh-Afshar whether taken individually or in combination does not explicitly teach or suggest the specific adder configuration wherein the first portion of the adder circuitry comprises: a first adder configured to: determine a first sum of three bits of the pentomino; and generate a first carry-out value; and a second adder configured to: receive the first carry-out value; determine a second sum of two bits of the pentomino and the first carry-out value as recited in claim 1. Furthermore, none of the other prior art references cited explicitly teach or suggest the specific adder configuration wherein the first portion of the adder circuitry comprises: a first adder configured to: determine a first sum of three bits of the pentomino; and generate a first carry-out value; and a second adder configured to: receive the first carry-out value; determine a second sum of two bits of the pentomino and the first carry-out value. Independent claims 11 and 17 recite substantially the same limitation as claim 1 and are allowed for at least the same reason as claim 1. Claims 2-3, 8-10, 14-16, 19-24 and 27-29 depends on claims 1, 11, or 17 and are also allowed for at least the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183